United States Court of Appeals
                     For the First Circuit

Nos. 06-1274, 06-2390, 06-2391, 06-2392, 06-2569, 07-1086

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

PAUL A. DECOLOGERO; JOHN P. DECOLOGERO, JR.; PAUL J. DECOLOGERO;
                         JOSEPH PAVONE,

                     Defendants, Appellants.



                          ERRATA SHEET

     The opinion of this Court issued on June 23, 2008, is
corrected as follows:

     On page 12, in footnote 7, change the third reference to
DiCenso from "Dicenso" to "DiCenso."

     On page 15, line 10, remove "2007" from the parenthetical.

     On page 36, line 3, add "(1st Cir. 1990)" after the pincite
("17").

     On page 64, at heading B, capitalize "To."

     On page 78, line 16, add "at" after "id."